Title: Thomas Jefferson to William Thornton, 24 August 1809
From: Jefferson, Thomas
To: Thornton, William


          Dear Doctor  Monticello Aug. 24. 09.
          Having accidentally mentioned to my former servant Joseph Dougherty my misfortune in losing both my big-tailed rams, he, in his zeal for whatever concerns me, took the liberty of mentioning it to you & informed me you were so kind as to offer to supply my loss with one from your farm. by the cart which now goes to bring it, I take the occasion of returning you my best thanks for your kindness, which alone enables me to pursue a favorite object, that of raising this breed pure.
          I have the pleasure of expecting the President & his lady, mr & mrs Gallatin at Monticello this day. I sincerely wish you were of the party. with my respectful compliments to mrs Brodeau & mrs Thornton I salute you with esteem & respect.
          
            Th:
            Jefferson
        